Citation Nr: 0517139	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy.  

2.  Entitlement to an increased rating for status post 
concussion with residual torticollis to include slightly 
diminished pinprick sensation only on the left side, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals, status 
post concussion, including subjective complaints of syncopal 
episodes, headaches, numbness, coldness and weakness of left 
side, discoloration of left hand and arm, short term memory 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
June 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted an increased rating for status 
post concussion with resultant torticollis, to 10 percent 
disabling.  In the same rating decision, the RO 
recharacterized the veteran's disability to include slightly 
diminished pinprick sensation only, left.  The January 1997 
rating decision also granted service connection for numbness, 
coldness, and weakness of the left side, discoloration of the 
left hand and arm, and short-term memory loss, and included 
those symptoms under the veteran's 10 percent rating for 
residuals from his concussion to include syncopal episodes 
and headaches, which had been rated under Diagnostic Code 
9304.  

In a September 2003 rating, the RO increased the veteran's 
rating for status post concussion with residual torticollis 
to include slightly diminished pinprick sensation only, left, 
to 20 percent.

The appeal also arises from a March 2000 rating decision 
which denied service connection for reflex sympathetic 
dystrophy.  

The veteran's claim was remanded by the Board in June 2000.  

Inasmuch as the service-connected "numbness, coldness, and 
weakness of left side", and "discoloration of left hand and 
arm" appear to be more neurological in nature, they will be 
addressed in the remand portion of this decision, along with 
consideration of the veteran's service-connected "residual 
torticollis to include slightly diminished pinprick sensation 
on the left."  


FINDING OF FACT

The veteran has subjective complaints of syncopal episodes, 
headaches, and short-term memory loss, with no evidence of 
multi-infarct dementia associated with brain trauma.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a concussion, with subjective 
complaints of syncopal episodes, headaches, and short term 
memory loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was seen in service after involvement in an auto 
accident in February 1990.  A Medical Evaluation Board 
convened in March 1991 and diagnosed the veteran with post-
traumatic cephalgia; intermittent syncopy as related to post-
traumatic cephalgia; chronic urticaria; and, torticollis.  

In a March 1992 rating decision, the RO granted service 
connection for residuals of a mild concussion, status-post, 
including syncopal episodes, and headaches, and assigned a 10 
percent rating.  The RO also granted service connection for a 
concussion with resultant torticollis and assigned a 
noncompensable rating.  

The veteran underwent a VA examination in October 1996.  He 
complained of a brain concussion, syncope episode, headache, 
dizziness, and numbness, and with left side discoloration of 
the left arm, weakness of the left arm, short term memory 
loss, etc.  He complained of sympathetic dystrophy of the 
left arm, seen by the doctor of pain management in Altoona in 
August 1995.  He had phentolamine test which was negative and 
that time he was having doubtful sympathetic pain component.  
He was diagnosed with having central pain and put on 
Tegretol.  At the present time, the veteran was complaining 
of occipital headaches on the left side of the head, behind 
the eyes.  He also complained of left side pain after a motor 
vehicle accident in 1989 and 1990.  It was noted that the 
veteran had been in a tank accident while in service, when he 
hit his head and was unconscious for 3 days.  Since then, he 
complained of left side headache, pain and numbness of the 
left upper extremity.  

The veteran underwent a VA examination in October 2000.  The 
examiner's diagnoses were neuropathy, left upper and lower 
extremity, rule-out reflex sympathetic dystrophy; chronic 
headaches; chronic neck pain.  

X-rays and MRIs from the JC Blair Memorial Hospital from 
December 2000 showed a normal CT scan of the brain, and a C5-
6 herniated disc on the left compressing the left 
anterolateral thecal sac and cord, obliterating the lateral 
recess and encroaching on the origin of the left-sided neural 
foramen.  

Dr. K. L. performed a neurological evaluation of the veteran 
at the request of VA in June 2003.  The February 1990 
accident in service was described.  Since then, the veteran 
had had repeated complaints of blurry vision, left sided 
numbness, weakness with ataxia, photophobia, headache, and 
stiff neck.  It was noted that after service, he was involved 
in a car accident in August 1991.  The veteran denied any 
change of his headaches, neck pain, and left arm and leg 
numbness, shakiness, and other complaints.  It was noted that 
the veteran had been incarcerated for the last 10 years or 
so.  

The veteran's current complaints included intermittent 
headaches.  The severity was waxing and waning.  Sometimes 
the headache was escalating, and became throbbing, and might 
lead to blacking out.  He apparently had had 2 blackout 
spells since being incarcerated.  Sometimes when he knew a 
blackout spell was coming, he sat down, and could avoid it.  
He had an episode a year ago, but had not had any recently.  
When he had a headache, he might see spots or lights, but no 
focal deficit or phenomena.  The headaches never went away.  
There was no particular diurnal variation.  The headache was 
mostly left-sided.  During the headache, there was an 
increase of the left arm and left leg numbness and the left 
arm and the leg might shake a little bit.  He might get dizzy 
and lightheaded.  The dizziness was sometimes associated with 
passing-out feeling and movement, but it was not an overt 
vertigo.  

Regarding occupational history, prior to service he was doing 
some electrical and construction work.  In the correctional 
facility, he was doing some light work.  He was supervising 
the sticker plant which was not strenuous.  Any strenuous 
activity or use of the left arm and left shoulder would make 
the neck pain and headache worse.  Although he was left-
handed, he preferred the right side.  He was never diagnosed 
with seizures although seizures were suspected, and he was 
treated with anti-epileptic agents.  

The examiner commented that since service, the veteran had a 
CT scan of the brain showing negative results, and had 
undergone x-rays.  

An MRI dated December 2000 showed disc herniation at the C5-6 
level on the left which was causing left anterior lateral 
compression of the thecal sac and obliteration of the lateral 
recess and encroaches on the neuro foramen but no other 
abnormality.  At the same time, a brain CT scan was negative.  
The examiner commented that he had reviewed the records, but 
that there was no record of the motor vehicle accident after 
service.  

He diagnosed the veteran with post-concussion syndrome; 
muscle contraction headaches originating from the above; 
cervical disc herniation and radiculopathy; chronic sprain of 
cervical and left shoulder muscles; muscle contraction 
headache with episodic migraines; episodic syncope/dizziness, 
more likely than not related to migraines; as likely than 
not, post-traumatic seizure disorder.  The examiner stated 
that since the above had been documented after the service-
related injury, they were resulting from the service-
connected injury or injuries documented in the records.  

All of the neurological manifestations were set forth, 
including status-post concussion, muscle contraction 
headaches, migraines, periods of dizziness and vertigo, 
syncope/near syncope. 


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In an August 2003 letter, the RO informed the 
veteran that he would have to submit evidence that his 
disability had increased in severity in order to prevail with 
his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the August 2003 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, and medical records from a VA 
facility, and that it would request private treatment 
records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The August 
2003 letter told the veteran to send the RO any private 
treatment records, or to give VA enough information about his 
records so that VA could request them from the person or 
agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the August 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in January 1997, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in January 1997 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his disability throughout the 
more than 7 years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the August 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
September 2003, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although the RO granted the veteran service connection for 
"numbness, coldness, and weakness of left side", and 
"discoloration of left hand and arm" in its January 1997 
rating decision, as noted in the introduction, the 
aforementioned service-connected disorders will be addressed 
in the remand portion of this document.  This decision will 
be limited to consideration of the veteran's service-
connected residuals of a concussion, including subjective 
complaints of syncopal episodes, headaches, and short-term 
memory loss,

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g. 8045-8207)

Under Diagnostic Code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

The evidence shows that the veteran has subjective complaints 
from his concussion of syncopal episodes, headaches, and 
short term memory loss.  Under Diagnostic Code 8045, this 
symptomatology warrants the assignment of a 10 percent 
rating, but no more under Diagnostic Code 9304.  As the 
evidence does not show that the veteran has a diagnosis of 
multi-infarct dementia associated with brain trauma, a rating 
in excess of 10 percent under Diagnostic Code 9304 is not for 
application.  

Similarly, as there is no evidence that the veteran suffers 
from purely neurological disabilities, such as hemiplegia, 
epileptiform seizures or facial nerve paralysis, as a result 
of his brain injury, a separate rating is not for application 
under Diagnostic Code 8045.  The examiner at the June 2003 
examination specifically stated that the veteran had never 
been diagnosed with seizures.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 10 percent for residuals, 
status-post concussion, including subjective complaints of 
syncopal episodes, headaches, and short-term memory loss

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
this disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.


ORDER

Entitlement to an increased rating for residuals of a 
concussion, including subjective complaints of syncopal 
episodes, headaches, and short-term memory loss from 10 
percent is denied.



REMAND

As noted in the introduction, the veteran's service-connected 
"numbness, coldness, and weakness of left side", and 
"discoloration of left hand and arm" appear to be more 
neurological in nature, and as such will be addressed along 
with the veteran's service-connected "residual torticollis 
to include slightly diminished pinprick sensation on the 
left", which is being remanded for the reasons discussed 
below.

Regarding the veteran's claim of an increased rating from 20 
percent for status-post concussion with residual torticollis 
to include slightly diminished pinprick sensation only on the 
left side, the schedular criteria by which spine disabilities 
are rated changed during the pendency of the veteran's 
appeal. See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The evidence shows that the veteran was afforded a very 
thorough neurological examination in June 2003.  However, in 
light of the extensive changes in the rating criteria for 
spine disabilities, the veteran's claim must be remanded.  
Although the evidence does not show that the veteran has been 
diagnosed with intervertebral disc syndrome (in fact, at the 
June 2003 exam, the examiner stated that the veteran's 
diminished pinprick sensation did not seem compatible with 
intervertebral disc syndrome), the evidence does show that 
the veteran has objective neurologic abnormalities which 
could be rated separately according to Note (1) under the new 
general rating formula for diseases and injuries of the 
spine.  The examiner at the June 2003 examination commented 
that the veteran had neuralgia manifested by central pain 
pathway which might explain his symptoms, with severity of 
mild to moderate.  

If it is conceded that it is neuralgia that is producing the 
veteran's service-connected "diminished pinprick 
sensation," "numbness, coldness, and weakness of the left 
side," and "discoloration of the left hand, and arm", then 
the issue becomes what nerve group produces the veteran's 
neuralgia.  This is especially important in determining what 
rating to assign to the veteran's disability, inasmuch as 
mild neuralgia of the lower radicular group (Diagnostic Code 
8712) or the musculospiral, or radial nerve (Diagnostic Code 
8714) warrants a 20 percent rating, while mild neuralgia of 
the median nerve (Diagnostic Code 8715) or ulnar nerve 
(Diagnostic Code 8716) only warrants a 10 percent rating.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  Inasmuch as the question of what 
particular nerve is producing the veteran's neuralgia is a 
medical question, the Board determines that another VA 
examination is necessary to properly rate the veteran's 
disability.  

Regarding the veteran's claim of service connection for 
reflex sympathetic dystrophy, he asserts that it is due to 
the motor vehicle accident he was involved in during service 
on February 4, 1990.  Although a VA examiner stated in 
October 2000 that the veteran did not have reflex sympathetic 
dystrophy, medical opinions since that time have cast doubt 
on the question of whether or not the veteran has reflex 
sympathetic dystrophy, and if he does, whether it is related 
to the motor vehicle accident he incurred in service.  

Specifically, at a neurological examination in June 2003 
(conducted by Dr. K.L. for VA), the examiner provided a 
diagnosis of "RSD, not as likely, involving left arm and 
left leg."  However, Dr. F.A. wrote a letter in November 
2003 in which he wrote that he had treated the veteran over 
the last 16 months for reflex sympathetic dystrophy and 
regional pain syndrome.  He also wrote that the veteran's 
problem started after a motor vehicle accident in service.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

In light of the fact that it is not clear whether or not the 
veteran has reflex sympathetic dystrophy, the veteran should 
be afforded a VA examination pursuant to 38 C.F.R. § 3.159(4) 
to determine the etiology of any possible reflex sympathetic 
dystrophy.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Schedule the veteran for a VA 
examination in order to determine whether 
the veteran has reflex sympathetic 
dystrophy, and if he does, to determine 
its' etiology.  The examiner should also 
determine the nature and severity of the 
veteran's service-connected torticollis 
and associated neurological disorders.  
The examiner should review the veteran's 
claims folder in conjunction with the 
examination.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should respond to the 
following:  

a.  What is the veteran's range of 
motion of the cervical spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?  

b.  Does the veteran have ankylosis 
of the cervical spine, and, more 
particularly, does he have fixation 
of a spinal segment of his low back 
in a neutral position?

c.  Does the veteran have 
intervertebral disc disease, and if 
he does, does he have persistent 
symptoms compatible with neuropathy?

d.  If the veteran does have 
intervertebral disc disease, does 
the veteran have demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to 
the diseased disc?

e.  Please describe any associated 
objective neurologic abnormalities 
that the veteran has as a result of 
the concussion he suffered in 
service.  In particular, please 
describe whether the veteran has 
neuralgia, and if he does, describe 
the severity of the neuralgia in 
terms of mild, moderate, or severe, 
and the specific nerve involved 
(i.e., lower radicular group, radial 
nerves, median nerve, ulnar nerve, 
etc.)

f.  Please describe the severity of 
the veteran's "numbness, weakness, 
and coldness of the left side", as 
well as the "discoloration of the 
left hand and arm", and state 
whether these symptoms can be 
attributed to a specific 
neurological disorder.  

g.  If the veteran does have 
intervertebral disc syndrome, please 
describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) the veteran has had due 
to his degenerative disc disease in 
the past year, and describe how long 
each one lasted. 

h.  Does the veteran's cervical 
spine exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

i.  Does pain significantly limit 
functional ability during flare-ups 
or when the cervical spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

j.  Does the veteran currently have 
reflex sympathetic dystrophy? 

k.  If the veteran does have reflex 
sympathetic dystrophy, is it at 
least as likely as not that it is 
the result of the car accident the 
veteran was involved in during 
service, or the resulting 
concussion? 
 
2.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim of service connection for 
reflex sympathetic dystrophy, as well as 
an increased rating from 20 percent for 
status-post concussion with residual 
torticollis, to include slightly 
diminished pinprick sensation, numbness, 
coldness, and weakness of the left side, 
and discoloration of the left hand and 
arm.  In rating the veteran's neck 
disability, consider both the old and the 
new criteria.  VAOPGCPREC 7-2003; 
VAOPGCPREC 3-00.  

In the event that the claim is not 
resolved to the satisfaction of the 
appellant, issue a supplemental statement 
of the case, a copy of which should be 
provided the veteran, and his 
representative.  In considering the 
veteran's claims, please consider the 
November 2003 letter from Dr. F.A.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


